     Case 2:18-cv-00376-WHA-SMD Document 33 Filed 02/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

SHEDRICK WILLIAMS, #186 278,               )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  ) CASE NO. 2:18-CV-376-WHA-SMD
                                           )
DR. ELLIS (THE PRACTITIONER),              )
et al.,                                    )
                                           )
              Defendants.                  )


                                          ORDER

       On February 3, 2021, the Magistrate Judge filed a Recommendation to which no

timely objection has been filed. Doc. 30. There being no objection filed to the

Recommendation, and after an independent review of the file, it is hereby ORDERED that:

       1. The Recommendation of the Magistrate Judge (Doc. 30) is ADOPTED.

       2. Plaintiff’s claims against Defendant Wilson are DISMISSED without prejudice

under Federal Rule of Civil Procedure 4(m), and for his failure to comply with the orders

of the court and to prosecute this action against her.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure as to

Defendant Wilson.

       This case is not closed and is referred to the United States Magistrate Judge for

further proceedings.
Case 2:18-cv-00376-WHA-SMD Document 33 Filed 02/23/21 Page 2 of 2




 Done this 23rd day of February, 2021.



                            /s/ W. Harold Albritton
                            W. HAROLD ALBRITTON
                            SENIOR UNITED STATES DISTRICT JUDGE




                                     2
